Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claim 1, 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and claim 11, U.S. Patent No. 10031617. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variation of each other.


Claim 1 of this Application
US 10031617








13. A touch detection device comprising: a substrate with first electrodes running in a first direction and arranged in a second direction intersecting the first direction, each of the first electrodes having a first region and a second region facing the first region in the first direction, the first region 




11. A touch panel comprising: a substrate; a plurality of X electrodes that extend above the substrate; a plurality of Y electrodes that extend above the substrate so as to intersect the X electrodes; a plurality of pedestal layers that are formed at intersections of the plurality of X electrodes and the plurality 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and claim 13 recites “an insulating layer with an island shape”. It is unclear in light of specification is what “island shape” is? Therefore deemed indefinite.
All of the dependent claims are also rejected.
 Claim 1 and claim 3 recites “a profile of the portion has a nonlinear shape in a plan view” in a way in which there is insufficient antecedent basis for this limitation in the claim.
All of the dependent claims 2-12, 14-20 are also rejected under 112(b) as the virtue of dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 5, 12, 13, 15, 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wu (US 20090085885).

Regarding claim 1 Wu  disclosed a touch detection device comprising: 

a second region facing the first region in the first direction ([0046] second sensing serial 230 is located on a second plane S2 on the substrate 210), the first region being separated from the second region with a gap (fig. 2A-2B, S1 and S2 are two different planes);
 an insulating layer (fig.3, item 260+270) with an island shape, the insulating layer being located on a first part of the first region, a first part of the second region, and a part of the gap continuously ([0051] Next, as shown in FIG. 3B, the first dielectric layer 260 is formed on the substrate 210 to cover the first sensing pads 222, the first bridging lines 224, and the second dummy sensing pads 252); and 
a first intersection portion (fig. 8B, item 634) electrically connecting the first region to the second region and continuously covering a top surface of the insulating layer (fig.8B, item 640), a side surface of the insulating layer (fig.8B, item 640), a second part of the first region (fig. 8B), and a second part of the second region (fig. 8B), the second part of the first region and the second part of the second region not overlapping the insulating  layer (Fig. 8B-8C, item 634 is bridging over  item 640), wherein the insulating layer has a portion located on one of the first region and the second region and overlapping the first intersection portion (fig. 8B), and a profile of the portion  (fig. 5 item 524 is nonlinear) has a nonlinear shape in a plan view. 

claim 5 Wu disclosed wherein the first intersection portion has a first end and a second end arranged in the first direction (fig. 8B), and the first end is on the second part of the first region and the second end is on the second part of the second region (fig. 8B).

Regarding claim 12 Wu disclosed wherein the first intersection portion (fig. 11A-B item 734 on the item 710) is not in contact with the second insulating layer (fig. 11A item 750).
Regarding claim 13 Wu teach a substrate with first electrodes running in a first direction and arranged in a second direction intersecting the first direction (fig. 2A),
The other limitations are similar to the limitations of claim 1 so rejected same way.
Regarding claim 15 the limitations are similar to the limitations of claim 5 so rejected same way.
Regarding claim 20 the limitations are similar to the limitations of claim 12 so rejected same way.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu (US 20090085885) in view of Nagata (US 20100220076 A1).
Regarding claim 3 Wu does not teach wherein a planar shape of the insulating layer is a circular shape in a plan view.
However Nagata teach wherein a planar shape of the insulating layer (fig. 14A insulation layer 30) is a circular shape (fig. 14A) in a plan view.
Therefore at the time of invention it would have been obvious to a person of skilled in the art to combine Wu in light of Nagata teaching so that it include wherein a planar shape of the insulating layer is a circular shape in a plan view.
The motivation is simple substitution of know element to obtain predictable results.


Regarding claim 4 Wu does not teach wherein a planar shape of the insulating layer is an elliptical shape in a plan view.
However Nagata teach wherein a planar shape of the insulating layer is an elliptical shape (fig. 16B insulation layer 30 is is an elliptical shape) in a plan view.


Allowable Subject Matter
Claims 2, 6-11, 14, 16-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687.  The examiner can normally be reached on M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625